DETAILED ACTION
This Office Action is in response to the application filed on 11/18/2021. Claims 1-10 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added).Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-7 and 10 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3-8, and 10 of Patent US 11,177,072 B2. This is a statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Claims 1-7 and 10 are rejected on the grounds of statutory double patenting over claims 1, 3-8, and 10 of Patent US 11,177,072 B2. The claims at issue are identical as shown below:

Claim 1 of Application 17/529,848
Claim 1 of US 11,177,072  B2
A multilayer capacitor comprising: a capacitor body including dielectric layers and first and second internal electrodes, the capacitor body having a first surface and a second surface opposing each other, a third surface and a fourth surface, connected to the first surface and the second surface, opposing each other, and a fifth surface and a sixth surface, connected to the third surface and the fourth surface, opposing each other, the first internal electrode being exposed through the third, fifth, and sixth surfaces, and the second internal electrode being exposed through the fourth, fifth, and sixth surfaces; a first side portion and a second side portion disposed on the fifth surface and the sixth surface of the capacitor body, respectively; and a first external electrode and a second external electrode, respectively disposed to the third surface and the fourth surface of the capacitor body to respectively be connected to the first internal electrode and the second internal electrode wherein the first side portion and the second side portion comprise an acicular second phase including a glass comprising aluminum (Al) and silicon (Si), manganese (Mn), and phosphorus (P) …See Examiner’s Note
A multilayer capacitor comprising: a capacitor body including dielectric layers and first and second internal electrodes, the capacitor body having a first surface and a second surface opposing each other, a third surface and a fourth surface, connected to the first surface and the second surface and opposing each other, and a fifth surface and a sixth surface, connected to the third surface and the fourth surface and opposing each other, the first internal electrode being exposed through the third, fifth, and sixth surfaces, and the second internal electrode being exposed through the fourth, fifth, and sixth surfaces; a first side portion and a second side portion, respectively disposed on the fifth surface and the sixth surface of the capacitor body; and a first external electrode and a second external electrode, respectively connected to the third surface and the fourth surface of the capacitor body to be respectively connected to the first internal electrode and the second internal electrode, wherein the first and second side portions comprise an acicular second phase including a glass comprising aluminum (Al) and silicon (Si), manganese (Mn), and phosphorus (P)
Claim 1 of Application 17/529,848
Claim 3 of US 11,177,072 B2
and wherein the dielectric layer has an average thickness of 0.4 μm or less.
The multilayer capacitor of claim 1, wherein the dielectric layer has an average thickness of 0.4 μm or less.
Claim 2 of Application 17/529,848
Claim 4 of US 11,177,072 B2
The multilayer capacitor of claim 1, wherein each of the first and second internal electrodes has an average thickness of 0.41 μm or less.
The multilayer capacitor of claim 1, wherein each of the first and second internal electrodes has an average thickness of 0.41 μm or less.
Claim 3 of Application 17/529,848
Claim 5 of US 11,177,072 B2
The multilayer capacitor of claim 2, wherein the number of the first and second internal electrodes laminated is 400 or more.
The multilayer capacitor of claim 1, wherein the number of the first and second internal electrodes is 400 or more.
Claim 4 of Application 17/529,848
Claim 7 of US 11,177,072 B2
The multilayer capacitor of claim 3, wherein the capacitor body comprises an active region, in which the first and second internal electrodes overlap each other, and upper and lower cover regions, respectively disposed on upper and lower surfaces of the active region.
The multilayer capacitor of claim 1, wherein the capacitor body comprises an active region, in which the first and second internal electrodes overlap each other, and upper and lower cover regions, respectively disposed on upper and lower surfaces of the active region.
Claim 5 of Application 17/529,848
Claim 8 of US 11,177,072 B2
The multilayer capacitor of claim 4, wherein each of the upper and lower cover regions has a thickness of 20 μm or less.
The multilayer capacitor of claim 7, wherein each of the upper and lower cover regions has a thickness of 20 μm or less.
Claim 6 of Application 17/529,848
Claim 6 of US 11,177,072 B2
The multilayer capacitor of claim 5, wherein each of the first and second side portions has an average thickness in a range from 10 to 20 μm.
The multilayer capacitor of claim 1, wherein each of the first and second side portions has an average thickness of 10 to 20 μm.
Claim 7 of Application 17/529,848
Claim 10 of US 11,177,072 B2
The multilayer capacitor of claim 6, wherein the first and second external electrodes respectively comprise: first and second connection portions, respectively disposed on the third and fourth surfaces of the capacitor body to respectively be connected to the first and second internal electrodes; and first and second band portions, respectively extending from the first and second connection portions to a portion of the first surface of the capacitor body.
The multilayer capacitor of claim 1, wherein the first and second external electrodes respectively comprise: first and second connection portions, respectively disposed on the third and fourth surfaces of the capacitor body to be respectively connected to the first and second internal electrodes; and first and second band portions, respectively extending from the first and second connection portions to a portion of the first surface of the capacitor body.
Claim 10 of Application 17/529,848
Claim 6 of US 11,177,072 B2
The multilayer capacitor of claim 1, wherein each of the first and second side portions has an average thickness in a range from 10 to 20 μm.

The multilayer capacitor of claim 1, wherein each of the first and second side portions has an average thickness of 10 to 20 μm.



Examiner’s Note
 The Examiner has reasonably interpreted the limitation phrase “disposed” in the limitation “and a first external electrode and a second external electrode, respectively disposed to the third surface and the fourth surface of the capacitor body to respectively be connected to the first internal electrode and the second internal electrode” to be “connected”. The interpretation of “disposed” is synonymous with “connected”, since the “connection portion” of the external electrodes are disposed in order to be connected on the respective end surfaces (as evidence by Park et al. US 9,978,523 B1 in claim 1).
Double Patenting rejection is still maintained even though Application claims 2-6 has a different claim tree dependency than claims 3-8 and 10 of US Patent US11177072B2. The cited claims are still dependent on the respective base independent claim 1 without breaking the dependency of the claim tree, as illustrated below.

    PNG
    media_image1.png
    162
    189
    media_image1.png
    Greyscale
			
    PNG
    media_image2.png
    167
    71
    media_image2.png
    Greyscale


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-10 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-10 of Patent US 11,309,132 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because as shown below:

Claim 1 of Application 17/529,848
Claim 1 of US 11,309,132 B2
A multilayer capacitor comprising: a capacitor body including dielectric layers and first and second internal electrodes, the capacitor body having a first surface and a second surface opposing each other, a third surface and a fourth surface, connected to the first surface and the second surface, opposing each other, and a fifth surface and a sixth surface, connected to the third surface and the fourth surface, opposing each other, the first internal electrode being exposed through the third, fifth, and sixth surfaces, and the second internal electrode being exposed through the fourth, fifth, and sixth surfaces; a first side portion and a second side portion disposed on the fifth surface and the sixth surface of the capacitor body, respectively;…See Examiner’s Note (first bullet)
A multilayer capacitor comprising: a capacitor body including dielectric layers and first and second internal electrodes, the capacitor body having a first surface and a second surface opposing each other, a third surface and a fourth surface, connected to the first surface and the second surface, opposing each other, and a fifth surface and a sixth surface, connected to the third surface and the fourth surface, opposing each other, the first internal electrode being in contact with the third, fifth, and sixth surfaces, and the second internal electrode being in contact with the fourth, fifth, and sixth surfaces; a first side portion and a second side portion, respectively disposed on the fifth surface and the sixth surface of the capacitor body,…
Claim 1 of Application 17/529,848
Claim 1 of US 11,309,132 B2
…and a first external electrode and a second external electrode, respectively disposed to the third surface and the fourth surface of the capacitor body to respectively be connected to the first internal electrode and the second internal electrode…See Examiner’s Note (second bullet)
…and a first external electrode and a second external electrode, respectively connected to the third surface and the fourth surface of the capacitor body to respectively be connected to the first internal electrode and the second internal electrode.
Claim 1 of Application 17/529,848
Claim 1 of US 11,309,132 B2
…wherein the first side portion and the second side portion comprise an acicular second phase including a glass comprising aluminum (Al) and silicon (Si), manganese (Mn), and phosphorus (P)…See Examiner’s Note (third bullet)
…and comprising an acicular second phase including manganese (Mn), and phosphorus (P), and a glass comprising aluminum (Al) and silicon (Si),…
Claim 1 of Application 17/529,848
Claim 3 of US 11,309,132 B2
…and wherein the dielectric layer has an average thickness of 0.4 μm or less.
The multilayer capacitor of claim 1, wherein the dielectric layer has an average thickness of 0.4 μm or less.
Claim 2 of Application 17/529,848
Claim 4 of US 11,309,132 B2
The multilayer capacitor of claim 1, wherein each of the first and second internal electrodes has an average thickness of 0.41 μm or less.
The multilayer capacitor of claim 1, wherein the first and second internal electrodes have an average thickness of 0.41 μm or less.
Claim 3 of Application 17/529,848
Claim 5 of US 11,309,132 B2
The multilayer capacitor of claim 2, wherein the number of the first and second internal electrodes laminated is 400 or more.
The multilayer capacitor of claim 1, wherein the number of the first and second internal electrodes laminated is 400 or more.
Claim 4 of Application 17/529,848
Claim 7 of US 11,309,132 B2
The multilayer capacitor of claim 3, wherein the capacitor body comprises an active region, in which the first and second internal electrodes overlap each other, and upper and lower cover regions, respectively disposed on upper and lower surfaces of the active region.
The multilayer capacitor of claim 1, wherein the capacitor body comprises an active region, in which the first and second internal electrodes overlap each other, and upper and lower cover regions, respectively disposed on upper and lower surfaces of the active region.
Claim 5 of Application 17/529,848
Claim 8 of US 11,309,132 B2
The multilayer capacitor of claim 4, wherein each of the upper and lower cover regions has a thickness of 20 μm or less.
The multilayer capacitor of claim 7, wherein each of the upper and lower cover regions has a thickness of 20 μm or less.
Claim 6 of Application 17/529,848
Claim 6 of US 11,309,132 B2
The multilayer capacitor of claim 5, wherein each of the first and second side portions has an average thickness in a range from 10 to 20 μm.

The multilayer capacitor of claim 1, wherein the first and second side portions have an average thickness in a range from 10 to 20 μm.
Claim 7 of Application 17/529,848
Claim 10 of US 11,309,132 B2
The multilayer capacitor of claim 6, wherein the first and second external electrodes respectively comprise: first and second connection portions, respectively disposed on the third and fourth surfaces of the capacitor body to respectively be connected to the first and second internal electrodes; and first and second band portions, respectively extending from the first and second connection portions to a portion of the first surface of the capacitor body.
The multilayer capacitor of claim 1, wherein the first and second external electrodes respectively comprise: first and second connection portions, respectively disposed on the third and fourth surfaces of the capacitor body to respectively be connected to the first and second internal electrodes; and first and second band portions, respectively extending from the first and second connection portions to a portion of the first surface of the capacitor body.
Claim 8 of Application 17/529,848
Claim 2 of US 11,309,132 B2
The multilayer capacitor of claim 7, wherein a content of aluminum and silicon of each of the first and second side portions is twice or more that of aluminum (Al) and silicon (Si) in the capacitor body.
The multilayer capacitor of claim 1, wherein a content of Al and Si in the first and second side portions is twice or more that of Al and Si in the capacitor body.
Claim 9 of Application 17/529,848
Claim 9 of US 11,309,132 B2
The multilayer capacitor of claim 8, wherein each of the first and second external electrodes has an average thickness of 10 μm or less.
The multilayer capacitor of claim 1, wherein the first and second external electrodes have an average thickness of 10 μm or less.
Claim 10 of Application 17/529,848
Claim 6 of US 11,309,132 B2
The multilayer capacitor of claim 1, wherein each of the first and second side portions has an average thickness in a range from 10 to 20 μm.
The multilayer capacitor of claim 1, wherein the first and second side portions have an average thickness in a range from 10 to 20 μm.
Regarding double patenting rejection of claims 3-9, see Examiner’s Note (bullet fourth bullet).




Examiner’s Notes
 Any claim(s) presented in a continuation or divisional application that are anticipated by, or rendered obvious over, the claims of the parent application may be subject to a double patenting rejection when the restriction requirement is withdrawn in the parent application. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129,131-32 (CCPA 1971) and MPEP § 821.04.
Application 16/858,827 (US 11,309,132 B2) was not subjected to a restriction, therefore, Application 16/858,827 does not fall under the prohibition of 35 U.S.C. 121. That being the case, application 17/529,848, though being a Continuity of Application 16/858,827 will be subject to Double Patenting rejection. See MPEP § 804.01.
In addition, it is clear that all the elements of application independent claim 1 and claims 1-10 are to be found in independent claims 1-10 of US 11,309,132 B2 (as the application patent claims fully encompasses claims 1-10 of US 11,309,132 B2). The difference between the application claims 1-10 with claims 1-10 of US 11,309,132 B2 lies in the fact that independent claim 1 of US 11,309,132 B2 includes more elements (“wherein a volume of the second phase is 30% or more with respect to an entirety of the first and second side portions”) and is thus more specific. Thus, the invention of claims 1-10 of US 11,309,132 B2 is in effect a “species” of the “generic” invention of the application claims 1-10. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claims 1-10 are anticipated by claims 1-10 of US 11,309,132 B2, it is not patentably distinct from claims 1-10 of US 11,309,132 B2.

The following are the bullets indicated in the respective limitations:
The Examiner reasonable interprets the limitation phrase “being exposed” as “being in contact” based on the Applicant’s Specifications. The first internal electrodes are exposed through the third, fifth, and sixth surfaces to contact the third, fifth, and sixth surface. Likewise, second internal electrodes are exposed through the fourth, fifth, and sixth surfaces to contact the fourth, fifth, and sixth surface.
As was indicated in the Examiner’s Note under Statutory Double Patenting rejection, the Examiner has reasonably interpreted the limitation phrase “disposed” in the limitation “and a first external electrode and a second external electrode, respectively disposed to the third surface and the fourth surface of the capacitor body to respectively be connected to the first internal electrode and the second internal electrode” to be “connected”. The interpretation of “disposed” is synonymous with “connected”, since the “connection portion” of the external electrodes are disposed in order to be connected on the respective end surfaces (as evidence by Park et al. US 9,978,523 B1 in claim 1).
Based on Applicant’s 312 Remarks for Application 16/858,827 (filed on 01/28/2022), Applicant amended independent claim 1 for “clarity”. Therefore, independent claim 1 limitation “comprising an acicular second phase including a glass comprising aluminum (Al) and silicon (Si), manganese (Mn), and phosphorus (P)” (original allowance mailed 01/28/2022) is the same as the amended limitation “comprising an acicular second phase including manganese (Mn), phosphorous (P), and a glass comprising aluminum (Al) and silicon (Si)” (312 Claim Amendment filed 01/28/2022).
Double Patenting rejection is still maintained even though Application claims 3-8 has a different claim tree dependency than claims 2, 5-8 and 10 of US Patent US11309132B2. The cited claims are still dependent on the respective base independent claim 1 without breaking the dependency of the claim tree, as illustrated below.

    PNG
    media_image1.png
    162
    189
    media_image1.png
    Greyscale
	
    PNG
    media_image3.png
    179
    601
    media_image3.png
    Greyscale




Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2019/0180936 A1 and Cha hereinafter), in view of Mingjing (CN108675640A and Mingjing hereinafter), in further view of Beall (US 2009/0069163 A1 and Beall hereinafter), and in further view of Kim et al. (US 2014/0307362 A1 and Kim hereinafter).
Regarding claim 1, Cha discloses a multilayer capacitor (Figs. 1-4 and ¶[0026] shows and indicates multilayer capacitor of Fig. 1-4) comprising: a capacitor body including dielectric layers and first and second internal electrodes (item 110 of Fig. 1 & items 112, 121, 122 of Figs. 2-3 & items 112, 121 of Fig. 4 and ¶[0042] shows and indicates capacitor body 110 {ceramic body} including dielectric layers 112  and first internal electrodes 121 and second internal electrodes 122), the capacitor body having a first surface and a second surface opposing each other, a third surface and a fourth surface, connected to the first surface and the second surface, opposing each other, and a fifth surface and a sixth surface, connected to the third surface and the fourth surface, opposing each other (items 6, 5, 3, 4, 2, 1, T, W, L of Fig. 1 and ¶[0027-0028] shows and indicates capacitor body 110 having first surface 6 {sixth surface} and second surface 5 {fifth surface} opposing each other in T direction, third surface 3 and fourth surface 4 opposing each other in L direction, connected to first surface 6 and second surface 5, and fifth surface 1 {first surface} and sixth surface 2 {second surface} opposing each other in W direction, connected to third surface 3 and fourth surface 4), the first internal electrode being exposed through the third, fifth, and sixth surfaces (Figs. 2-4 and ¶[0028 & 0034-0035] shows and indicates first internal electrodes 121 exposed to the third surface 3, exposed to the fifth surface 1, and exposed to the sixth surface 2), and the second internal electrode being exposed through the fourth, fifth, and sixth surfaces (Figs. 2-4 and ¶[0028 & 0034-0035] shows and indicates second internal electrodes 122 exposed to the fourth surface 4, exposed to the fifth surface 1, and exposed to the sixth surface 2); a first side portion and a second side portion disposed on the fifth surface and the sixth surface of the capacitor body, respectively (items 113, 114 of Figs. 2_4 and ¶[0034-0037_0051-0054 & 0065] shows and indicates first side portion 113 disposed on the fifth surface 1 and second side portion 114 disposed on the sixth surface 2 of capacitor body 110 {indicated in ¶[0034]}); and a first external electrode and a second external electrode, respectively disposed to the third surface and the fourth surface of the capacitor body to respectively be connected to the first internal electrode and the second internal electrode (item 131 of Figs. 1-4 and ¶[0033_0043 & 0137] shows and indicates first external electrode 131 disposed on the third surface 3 and connected to first internal electrodes 121; item 132 of Figs. 1_3-4 and ¶[0033_0044 & 0137] shows and indicates second external electrode 132 disposed on the fourth surface 4 and connected to second internal electrodes 122) wherein the first side portion and the second side portion comprise a glass comprising silicon (Si) (Figs. 2_4 and ¶[0084] & claims 2_1 shows and indicates first side portion 113 and second side portion 114 are comprised of glass that comprises silicon (Si)) and wherein the dielectric layer has an average thickness (Figs. 2-3 and ¶[0042] shows dielectric layers 112 has an average thickness).
Cha discloses the claimed invention except an acicular second phase including a glass comprising aluminum (Al), manganese (Mn), and phosphorus (P); wherein the dielectric layer has an average thickness of 0.4 μm or less.
Mingjing discloses a glass comprising aluminum (Al), manganese (Mn), and phosphorus (P) (abstract & claim 1 from the Espacenet Translation indicates glass ceramics is comprised of aluminum (Al), manganese (Mn), and phosphorus (P) {a method for preparing glass ceramics comprising aluminum (Al), silicon (Si), manganese (Mn), and phosphorus (P)}; therefore, the multilayer capacitor of Cha will have the first and second side portions that includes a glass comprising aluminum (Al), silicon (Si), manganese (Mn), and phosphorus (P) by incorporating the materials for form an intensity-improvable glass ceramic of Mingjing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a glass comprising aluminum (Al), manganese (Mn), and phosphorus (P) into the structure of Cha. One would have been motivated in the multilayer capacitor of Cha and have the glass be comprised of aluminum (Al), manganese (Mn), and phosphorus (P) in order to improve the strength of the first and second side portions by adding the Al, Mn, and P elements to the glass compound of Cha, as indicated by Mingjing in the abstract and claim 1, in the multilayer capacitor of Cha.
However, Cha and Mingjing does not disclose an acicular second phase; wherein the dielectric layer has an average thickness of 0.4 μm or less.
Beall discloses an acicular second phase (abstract & ¶[0008] & claims 1_3_6 indicates that glass-ceramics is comprised of an acicular second phase {glass-ceramic comprises interlocking crystalline phases dominated by cordierite and a second phase having an elongated or acicular structure}; therefore, the multilayer capacitor of modified Cha will have side portions disposed on the first and second side surfaces comprising an acicular second phase that includes a glass comprising aluminum (Al), silicon (Si), manganese (Mn), and phosphorus (P) by incorporating the second phase acicular structure/process of Beall).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an acicular second phase into the structure of modified Cha. One would have been motivated in the multilayer capacitor of modified Cha and have an acicular second phase in order to have good thermal stability, high strength, and good dielectric properties of the glass ceramics by having second phase acicular and assist in interlocking the micro-cristalline phase of Mingjing {indicated in ¶[0004 & 0024]}, as indicated by Beall in the abstract and ¶[0007-0008], in the multilayer capacitor of modified Cha.
However, Cha, Mingjing, and Beall does not disclose wherein the dielectric layer has an average thickness of 0.4 μm or less.
Kim discloses wherein the dielectric layer has an average thickness of 0.4 μm or less (items 11, td of Fig. 1 and ¶[0016_0023 & 0061] & claim 10 indicates where dielectric layer 11 has an average thickness of 0.4 μm or less {average thickness of the dielectric layer 11 is td, 0.1 μm≦td≦0.6}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the dielectric layer has an average thickness of 0.4 μm or less into the structure of modified Cha. One would have been motivated in the multilayer capacitor of modified Cha and have the dielectric layer be an average thickness of 0.4 μm or less in order to provide a high capacitance multilayer ceramic capacitor by screen printing 500 or more dielectric layers to form internal electrodes, as indicated by Kim in ¶[0067 & 0096], in the multilayer capacitor of modified Cha.
	In addition, the references of Mingjing and Beall are still analogous art, though the reference is not in same field of endeavor as the claimed invention. The reference of Mingjing and Beall addresses the problem faced by the Applicant in the specification in ¶[0095] of the PgPub, namely "increasing the strength of the first and second side portions by providing an acicular second phase that includes a glass containing aluminum (Al) and (Si), manganese (Mn), and phosphorus (P)". See MPEP § 2141.01(a)I.

	Regarding claim 10, modified Cha discloses a multilayer capacitor, wherein each of the first and second side portions has an average thickness in a range from 10 to 20 μm (Cha: item d1 of Fig. 4 & Fig. 2 and ¶[0036_0048 & 0052] & claim 15 indicates where each of the first and second side portions 113 & 114 has an average thickness in a range from 10 to 20 μm {mean thickness of the first and second side margin portions  113 & 114 is less than or equal to 18 μm, where the width d1 is the thickness of the first and second side margin portions 113 & 114}).

	Claims 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of the following references: Mingjing; Beall; and Kim, (detailed in the rejection of claim 1 above). In further view of Kitamura (US 2018/0336998 A1 and Kitamura hereinafter).
Regarding claim 2, modified Cha discloses a multilayer capacitor, wherein each of the first and second internal electrodes has an average thickness of 0.6 μm or less (Kim: items 21, 22 of Fig. 1 and ¶[0017_0024 & 0048] shows and indicates where each of the first and second internal electrodes 21 & 22 has an average thickness of 0.6 μm or less). 
However, Cha, Mingjing, Beall, and Kim do not disclose wherein each of the first and second internal electrodes has an average thickness of 0.41 μm or less.
Kitamura discloses wherein each of the first and second internal electrodes has an average thickness of 0.41 μm or less (item 12 of Figs. 1_4 and ¶[0041 & 0061] shows and indicates where each of the first and second internal electrodes 12 has an average thickness of 0.41 μm or less).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein each of the first and second internal electrodes has an average thickness of 0.41 μm or less into the structure of modified Cha. One would have been motivated in the multilayer capacitor of modified Cha and have the first and second internal electrodes have an average thickness of 0.41 μm or less in order to maintain a high capacitance multilayer ceramic capacitor by screen printing dielectric layers to form internal electrodes (indicated by Kim in ¶[0096]) and maintain the internal electrodes with a thickness of less than 0.6 μm, as indicated by Kitamura in ¶[0041], in the multilayer capacitor of modified Cha.

Regarding claim 3, modified Cha discloses a multilayer capacitor, wherein the number of the first and second internal electrodes laminated is 400 or more (Kim: ¶[0096] indicates where the number of the first and second internal electrodes laminated is 400 or more {conductive paste for the internal electrodes was applied to the green sheets by a screen printing method to form internal electrodes with 500 or more dielectric layers stacked}).

Regarding claim 4, modified Cha discloses a multilayer capacitor, wherein the capacitor body comprises an active region, in which the first and second internal electrodes overlap each other, and upper and lower cover regions, respectively disposed on upper and lower surfaces of the active region (Cha: item 111 of Fig. 2 & Fig. 3 and ¶[0037_0042_0053 & 0070-0071] shows and indicates where capacitor body 110 comprises active region 5_121_112_122_6 {stacked structure that is the active region from the first internal electrode 121 closest to the second surface 5  laminated to the second internal electrode 122 closest to the first surface 6 with dielectric layers 112 interposed between internal electrodes 122 and 122}, in which the first and second internal electrodes 121 & 122 overlap each other; and where upper cover region 111_5_121 {multilayer body portion 111 that is in between the second surface 5 and the first internal electrode 121 closest to the second surface 5} that is disposed on the upper surface of active region 5_121_112_122_6, and lower cover region 111_6_122 {multilayer body portion 111 that is in between the second internal electrode 122 closest to the first surface 6 and the first surface 6} that is disposed on the lower surface of active region 5_121_112_122_6).

Claims 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of the following references: Mingjing; Beall; Kim; and Kitamura (detailed in the rejection of claim 4 above). In further view of Sato (US 2019/0198249 A1 and Sato hereinafter).
Regarding claim 5, modified Cha discloses a multilayer capacitor, wherein each of the upper and lower cover regions has a thickness (Cha: Figs. 2-3 and ¶[0037 & 0053] shows and indicates where upper cover region 111_5_121 and lower cover region 111_6_122 has a thickness). 
However, Cha, Mingjing, Beall, Kim, and Kitamura do not disclose wherein each of the upper and lower cover regions has a thickness of 20 μm or less.
Sato discloses wherein each of the upper and lower cover regions has a thickness of 20 μm or less (item 17 of Figs. 2-3 and ¶[0078] shows and indicates where upper cover region 17-upper and lower cover region 17-lower has a thickness of 20 μm or less {cover 17 in the Z-axis direction may be 15 μm or less}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein each of the upper and lower cover regions has a thickness of 20 μm or less into the structure of modified Cha. One would have been motivated in the multilayer capacitor of modified Cha and have the upper and lower cover regions be a thickness of 20 μm or less in order to maintain a high capacitance multilayer ceramic capacitor by reducing the thickness of the upper and lower cover regions to further increase the number of layers of the first and second internal electrodes, as indicated by Sato in ¶[0078], in the multilayer capacitor of modified Cha.

Regarding claim 6, modified Cha discloses a multilayer capacitor, wherein each of the first and second side portions has an average thickness in a range from 10 to 20 μm (Cha: item d1 of Fig. 4 & Fig. 2 and ¶[0036_0048 & 0052] & claim 15 indicates where each of the first and second side portions 113 & 114 has an average thickness in a range from 10 to 20 μm {mean thickness of the first and second side margin portions  113 & 114 is less than or equal to 18 μm, where the width d1 is the thickness of the first and second side margin portions 113 & 114}).

Regarding claim 7, modified Cha discloses a multilayer capacitor, wherein the first and second external electrodes respectively comprise: first and second connection portions, respectively disposed on the third and fourth surfaces of the capacitor body to respectively be connected to the first and second internal electrodes; and first and second band portions, respectively extending from the first and second connection portions to a portion of the first surface of the capacitor body (Cha: Figs. 1-3 and ¶[0033_0043-0044 & 0137] shows where first external electrode 131 is comprise first connection portion disposed on the third surface 3 of capacitor body 110 to be connected to the first internal electrodes 121; and where second external electrode 132 is comprise second connection portion disposed on the fourth surface 4 of capacitor body 110 to be connected to the second internal electrodes 122; and where first external electrode 131 is comprise first band portion extending from the first connection portion to a portion of the first surface 6 of capacitor body 110; and where second external electrode 132 is comprise second band portion extending from the second connection portion to a portion of the first surface 6 of capacitor body 110).

Allowable Subject Matter
Claims 8-9 would be allowable if rewritten or amended to overcome the Double Patenting Rejection set forth in this Office Action as well as rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847